Title: Notes on Reducing Navy Expenses, 10 October 1803
From: Jefferson, Thomas
To: 


          
            [ca. 10 Oct. 1803]
          
          Navy estimate Oct. 1803.
          
          
            
              
              
                D
              
             
              
            
            
              In actual service.
               2. frigates
              209,807.36
              
              
            
            
               5. small vessels
              185,158.19
              394,965.55
            
            
              In ordinary.
              11. frigates
              180,845.17
              
              
            
            
              Pay of officers on shore
               27,500.  
              
              
              208,345.17
            
            
              Contingencies
              
               40,000.
              
            
            
              Ordnance & stores
              
               15,000.
             
            
            
              Marine corps
              
               90,780.43
            
            
              Navy yards
              
              
                 30,908.85
              
            
            
              
              780,000.
              
            
            
              from which a reduction is needed of 
              
                180,000.
              
              
            
            
              
              
              
              600,000.
             
            
          
          
          
          
          
            
              Six months of half the force is ¼ of the whole
               98,740.
              
            
            
              Repairs & contingencies
              
              
            
            
               last year’s report
              182,000
              
              
            
            
               this year’s do.
              
                257,000
              
               75,000.
              
            
            
              Ordnance & stores
                5,000.
              
            
            
              Navy yards
               10,000.
              
            
            
              
              188,740
              
            
            
               Deduct ¼ repairg actl. force
               24,625.
              
            
            
              
              164,115 
              
            
          
          
          
         
          
            
              Actual service.
              Proposed estimate
              
            
            
              
              
              
              
              
              
              Contingenciesincluding
              
            
            
              
              
              
              Provisions
              Pay
              Medical
              repairs
              
            
            
              
              1. frigate
              44. guns
               6. mo.
              17,247 
              25,483
              625 
              18,000.
              
            
            
              
              1. do.
              36.
              12. do.
              29,806 
              44,293
              1125 
              12,800 
              
            
            
              
              1. brig
              16.
               6. mo.
              5,267 
              9,086
              325 
              3,500 
              
            
            
              
              1. do.
              16.
              12.
              10,534.
              18,172
              650.
              7,600 
              
            
            
              
              1. Schooner
              14.
               6. mo.
              3,961 
              5,310
              250 
              2,500 
              
            
            
              
              2. do.
              
              12.
              17,844 
              21,240
              1000.
              10,000.
              
            
            
              Ordinary. 
              6. frigates 
              44. &. 36.
              13,792.
              20,616
              300 
              54,000.
              
            
            
              
              5. do.
              32.
              
              10,597.
              15,740
              250 
              45,000 
              
            
            
              General contingencies
              
              
              
              30,000.
              
            
            
              Half pay
              
               
              20,000
               
               
              
            
            
              
              Provisions
              109,016 
              
              
              
              109,016 
            
            
              
              Pay
              179,940
              
              
              179,940 
            
            
              
              Medical
              4,525 
              
              4,525 
            
            
              
              Contingencies & repairs
              
              172,800 
              172,800 
            
            
              
              Ordnance
              
              
              10,000.
            
            
              
              Navy yards
              
              
              21,000.
            
            
              
              Ordinary of 1. frigate & 2 small vessels 6. months
              
              12,000.
            
            
              
              Marine corps
              
              
                 90,760 
              
            
            
              
              
              
              599,061 
            
          
          
        